SteveNS, J.
(concurring in part). I concur in the opinion of the majority insofar as it directs that decretal paragraphs (a) to (e) inclusive he stricken. I dissent from so much of the opinion as affirms the injunction based upon decretal paragraph (f) which restrains the defendants “from building on the courtyards in the subject premises in contravention of the zoning ordinance of the City of New York I vote to strike paragraph (f), reverse the judgment and dismiss the complaint.
Zoning regulations broadly speaking are for the protection of the public health, safety and welfare. Their enforcement usually is vested in public authority. Where the remedy of injunction has been granted to private persons it has been predicated upon a showing of special injury or damage to a substantial property right, or a violation of an ordinance or law resulting in damage to the party seeking relief. (Bailer v. Ringe, 255 App. Div. 976; Marcus v. Village of Mamaroneck, 283 N. Y. 325.)
The plaintiffs are seven tenants occupying the subject premises under leases, the latest expiration date of any such lease being November 30,1958. The duration of these tenancies as contractually established cannot be equated with ownership, nor are these tenancies invested with such a possessory interest as to warrant the extension of equitable relief by way of injunction.
All of the leases contain a provision permitting the landlord to make “repairs, alterations, improvements or additions.”
Plans were filed and approved for the conversion of the premises, a 10-story apartment building, from residential to commercial use. Thereafter work was begun though the apartments of these plaintiffs have not been altered, converted or otherwise disturbed. The plans having been approved and a permit issued, a presumption of legality attaches. To rebut the presumption of legality and procedural conformity more must be shown than the single fact of tenancy though it be contractual rather than statutory.
Nor am I convinced from the record that there is such inconvenience or annoyance as to amount to a nuisance or to constitute even a constructive eviction. To grant an injunction under such circumstances is, in effect, to write into the lease contract a provision not contemplated by the parties, and under a zoning regulation to confer a vested right in tenants whose interests, though contractual, are temporary and of short duration. The landlord is doing no more than he has a right to do under the lease. (Two Rector St. Corp. v. Bein, 226 App. Div. 73.) And “None of the matters concerning which the *289tenants complain was the subject of express covenant in the leases under which they took” so as to forbid such work by defendants. (See, dicta, Barbee v. 2369 Corp., 284 App. Div. 298, 301.)
McNally and Bastow, JJ., concur with FraNK, J. P.; SteveNs, J., concurs, in part, in opinion.
Judgment unanimously modified in accordance with the opinion of Mr. Justice Frank, on the facts and on the law and, as so modified, affirmed, without costs. Settle order.